DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action responds to the Amendment filed 23 August 2021. By this amendment, claim 14 is amended.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 9, 10, 13, 14 and 18-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al (US Patent Application Publication 2012/0306097).
Regarding claim 9, Kim et al disclose a semiconductor device assembly having a first longitudinal side and a second longitudinal side, the semiconductor device comprising:
an encapsulant 194 including an outer surface [see Fig. 12];
a semiconductor device 218 at least partially encased within the encapsulant and having an active surface and a redistribution network 200, 204 at the active surface, wherein the active surface includes a bond pad 220 on the first longitudinal side;
a first interconnect 202 attached to the active side of the semiconductor device on the first longitudinal side, wherein at least a portion of the first interconnect extends beyond the outer 200, 204; and
a second interconnect 202 attached to the active surface of the semiconductor device on the second longitudinal side, wherein at least a portion of the second interconnect extends beyond the outer surface of the encapsulant, and wherein the second interconnect is electrically coupled to the bond pad through the redistribution network 200, 204 [see Fig. 12].
Regarding claim 10, Kim et al disclose the semiconductor device assembly of claim 9, wherein the bond pad is a surface bond pad, and wherein the semiconductor device assembly further comprises:
a first interconnect bond pad 204 at the active surface of the semiconductor device on the first longitudinal side of the semiconductor device assembly;
a second interconnect bond pad 204 at the active surface of the semiconductor device on the second longitudinal side of the semiconductor device assembly; and
wherein the first interconnect comprises a conductive pillar attached to the first interconnect bond pad, and
wherein the second interconnect comprises a conductive pillar attached to the second interconnect bond pad [see Fig. 12].
Regarding claim 13, Kim et al disclose the semiconductor device assembly of claim 9, wherein the bond pad is a surface bond pad, and wherein the semiconductor device assembly further comprises:
a support substrate having a substrate bond pad [see Fig. 12]; and
a wirebond electrically connecting the surface bond pad and the substrate bond pad [see Fig. 12].
Kim et al disclose the semiconductor device assembly of claim 9, wherein the bond pad is a surface bond pad, the semiconductor device is a semiconductor die having the active surface, the redistribution network, and the surface bond pad, and wherein the semiconductor device assembly further comprises:
a support substrate having a substrate bond pad on the first longitudinal side of the semiconductor device assembly [see Fig. 12]; and
a wirebond electrically connecting the surface bond pad to the substrate bond pad [see Fig. 12].
Regarding claim 18, Kim et al disclose a semiconductor device assembly, comprising:
an encapsulant 194 including an outer surface;
a semiconductor device 218 at least partially encased within the encapsulant and having an active surface, a lower surface, and a through substrate via electrically connecting the active surface to the lower surface [see Fig. 12]; and
an interconnect 202 attached to the active surface of the semiconductor device, wherein at least a portion of the interconnect extends beyond the outer surface of the encapsulant, and wherein the interconnect includes a contact surface 200, 204 electrically connected to the active surface of the semiconductor device [see Fig. 12].
Regarding claim 19, Kim et al disclose the semiconductor device assembly of claim 18, wherein the through substrate via is a first through substrate via, the interconnect is a first interconnect, and the contact surface is a first contact surface, and wherein the semiconductor device assembly further comprises:
a second through substrate via electrically connecting the active surface to the lower surface; and

Regarding claim 20, Kim et al disclose the semiconductor device assembly of claim 19, wherein the first interconnect is electrically coupled to the first through substrate via by the active surface, and wherein the second interconnect is electrically coupled to the second through substrate via by the active surface [see Fig. 12].
Regarding claim 21, Kim et al disclose the semiconductor device assembly of claim 18, further comprising a bond pad 220 at the active surface of the semiconductor device, the bond pad being electrically coupled to the interconnect [see Fig. 12].

Allowable Subject Matter
Claims 11, 12, 15-17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 11, and claim 12 that depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, further comprising a third interconnect attached to the active surface of the semiconductor device on the first longitudinal side; regarding dependent claim 15, and claim 16 that depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the semiconductor device further comprises a second semiconductor die between the first semiconductor die and the support substrate; regarding dependent claim 17, the prior art of .

Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive. Regarding the rejection under Kim et al, on pages 8-9 of the Remarks, Applicants allege that Kim et al do not disclose the redistribution network. However, the Examiner submits that Kim et al do disclose structures that can be interpreted by one of ordinary skill in the art as a network of materials intended to redistribute electrical charge through the device, and the rejection above, although unchanged from the Non-Final Rejection dated 25 May 2021, has been clarified above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899